Name: 81/94/EEC: Council Decision of 9 February 1981 appointing a full member of the Advisory Committee on Social Security for Migrant Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-03-06

 Avis juridique important|31981D009481/94/EEC: Council Decision of 9 February 1981 appointing a full member of the Advisory Committee on Social Security for Migrant Workers Official Journal L 060 , 06/03/1981 P. 0038 - 0038****( 1 ) OJ NO L 149 , 5 . 7 . 1971 , P . 2 . COUNCIL DECISION OF 9 FEBRUARY 1981 APPOINTING A FULL MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS ( 81/94/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1408/71 OF 14 JUNE 1971 ON THE APPLICATION OF SOCIAL SECURITY SCHEMES TO EMPLOYED PERSONS AND THEIR FAMILIES MOVING WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 82 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 15 OCTOBER 1979 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS FOR THE PERIOD ENDING 14 OCTOBER 1981 , WHEREAS ONE SEAT AS FULL MEMBER OF THE AFORESAID COMMITTEE IN THE WORKERS REPRESENTATIVES ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR ELSNER , NOTIFIED TO THE COUNCIL ON 14 JANUARY 1981 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 14 JANUARY 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR WERNER KOHNE IS HEREBY APPOINTED A FULL MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS IN PLACE OF MR ELSNER FOR THE REMAINDER OF HIS TERM OF OFFICE , WHICH RUNS UNTIL 14 OCTOBER 1981 . DONE AT BRUSSELS , 9 FEBRUARY 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS